DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the cancelation of the claim.
The rejection of claims 1 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by UniProtKL Accession No. A0A0Q7DVF3 (last sequence updated 20 Jan. 1916; retrieved from <URL: https://www.uniprot.org/uniprot/A0A0Q7DVF3>, listed in the IDS filed 6/13/19 as “Devosia Sp. Root413dl: UniProtKL - A0A0Q7DVF3_9RHIZ) is withdrawn in view of the amendment to claim 1 and cancelation of claim 14.
The rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by 
EMBL Database Accession No. KQW75620 (Retrieved from: <URL: https://www.ebi.ac.uk/ena/browser/api/embl/KQW75620.1?lineLimit=1000, 19 Nov. 2015) is withdrawn in view of the amendment to the claims.

Specification
The amendment to the specification filed 11/30/20 indicates replacement of the paragraph beginning on p. 15, line 14 with the word “A” and ending on line 18 with the word “C”. It is noted that the specified paragraph actually begins on p. 14, line 21, and ends at line 37. 

The last amendment to the specification is indicated as replacing a paragraph on page 17 of the specification, however, there is no page 17 and no such paragraph indicated as starting with the word “SEQ”.

Nucleotide and/or Amino Acid Sequence Disclosures
 This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 12/01/2020 (copy attached). See also attached PTO-2301 for compliance requirements.

Additionally, the amendment to the specification to “page 17” cannot be made since there is no such page number.  It is noted that if there were, the sequences listed in the amendment would not comply with 37 CFR 1.821(a)(1), 37 CFR 1.821(a)(2) and  37 CFR 1.821(c) because the first and third lines present each SEQ ID NO: as two separate sequences: i) WFEWPYWEMN, ii) VPDVWN and iii) CKWFEWPYWE, (iv) MNVPDVWN. If these are intended to represent only two sequences instead of four, there must not be a space within the sequence. Otherwise, the four sequences may represent new matter and/or require four individual SEQ ID NO:. 
 

Claim Rejections - 35 USC § 112(a)
Claims 7 and 8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office action and as recast here to address how those reasons pertain to the claims which depend from newly amended claim 1.  
The claims are drawn to a polypeptide no more than 50 amino acid residues which comprises a sequence at least 90% identical to SEQ ID NO:1, wherein the polypeptide has a binding affinity for EGF of less than or equal to 10-5 M (claim 7) or for TNFα that is greater than 10-5 M (claim 8). The Written Description Guidelines for Examination of Patent Applications (MPEP 2163) indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (MPEP 2163(II)(A)(3)(a)(ii)). The scope of the claims includes polypeptides comprising a genus of sequences, i.e., at least 90% identical to SEQ ID NO:1, and with an additional up to 34 amino acids.  Ignoring the inclusion of gaps allowed by the definition of % sequence identity in the specification (paragraph bridging pp. 3-4), since SEQ ID NO:1 is a protein of 16 amino acids in length and may have insertions, deletions or substitutions of 1 amino acid, with 20 normal amino acids available for insertion or substitutions, the number of possible proteins 90% identical is 320, however, that number does include gaps to optimize alignment. The recitation 10-n M binding affinity to EGF or TNFα does not convey a common structure. Note that the way claim 8 is written, if the polypeptide has a binding affinity for TNFα greater than 10-5 M, that affinity could be zero, wherein no binding occurs at all, or could be, for example, 10-4 M. It is disclosed that in addition to SEQ ID NO:1, SEQ ID NO:2, an 8 amino acid N-terminal fragment of SEQ ID NO:1, bound both EGF and TNFα with the required affinities (Example 4). Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties which must be conserved between all sequences or polypeptides comprising them to maintain these functions and which is sufficient to show possession of the claimed genus. The claims do not require the peptide of SEQ ID NO:2 to be present, and it is not disclosed what portion of or in what context SEQ ID NO:2 confers the required binding affinity. The Examples shows each binding peptide sequence with two additional amino acid, Cys Lys, at the N-terminal which serve as a linker to help immobilize the peptides.  The effect of the up to 34 additional amino acids that the claimed polypeptide may comprise also affects three dimensional structure and one skilled in the art would reasonably expect it to affect binding. However, the skilled artisan in view of the disclosure and prior art could not predict whether the effect would be to increase, decrease or not change binding affinity of the peptide. One skilled in the art could not readily envision which of the multitude of encompassed polypeptides would have the required binding affinities.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only the peptide of SEQ ID NO:1 or 2 or 3-4 (the peptides with the N-terminal CK linker), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

	Applicant argues (bottom of p. 8 of Remarks) independent claim 1 has been amended to limit the polypeptide to comprising a sequence at least 90% identical to SEQ ID NO:1 and being no more than 50 amino acids. Therefore, at the time the application was filed, one skilled in the relevant are would recognize the inventors were in possession of the claimed invention.  The argument has been fully considered, but is not persuasive. The claimed invention is more than a single polypeptide of claim 1.  It is a genus of polypeptides which have a binding affinity for EGF of less than or equal to 10-5 M (claim 7) or for TNFα greater than 10-5 M (claim 8). As discussed in the rejection, aside from the disclosure that both SEQ ID NO:1 and the 8 amino acid N-terminal fragment thereof (.e.g., SEQ ID NO:2) have the recited binding affinities, it is not disclosed which amino acid(s) of SEQ ID NO:1 or 2 are critical for the claimed binding affinity nor how amino acids of the polypeptide outside of the sequence at least 90% identical to SEQ ID NO:1 affect the EGF or TNFα binding affinity. As discussed under enablement in the previous Office action and below:
Zhou et al. [(Mol. Omics, 15:280-295, 2019)] discuss active peptides in natural, larger protein contexts, which is different than the instant claimed polypeptide because the instant peptide has no natural protein context ….  Past studies are described in which it was shown that the context of the binding peptide is important in determining binding specificity and affinity (p. 281, col. 2, second paragraph). Zhou et al. found that for flexible peptides, “context is therefore essential for conformational constraint of the intermolecular recognition and interaction involved in these systems.” (p. 288, col. 1, end of first paragraph). For peptides which bind SH3 domains (PPII), it was found that in their natural protein context the polypeptide context enhances stability and improves peptide selectivity for cognate over noncognate binding partners (p. 293, col. 2, first paragraph).  In a broader view, this shows for a binding peptide, e.g., instant SEQ ID NO:1, is in the context of a polypeptide, the extra amino acids around the peptide are likely to influence both stability/affinity and selectivity of the peptide. In a similar story of context, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995) teach that the substitution of a single amino acid in the variable heavy CDR2 domain of an antibody (part 2 of 3 CDRs, short peptides of the light chain antibody region that work in conjunction with the heavy chain variable region responsible for antibody specificity and affinity) can totally ablate antigen binding and that the same substitution in a closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I).  The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Other amino acid changes in antibodies produced only small or insignificant changes in binding affinity.  Again this shows that the context of a peptide within a polypeptide can greatly influence binding.   

Of a 50 amino acid polypeptide, SEQ ID NO:1, makes up less than one third of the polypeptide sequence.


Claims 1, 6-11, 13 and 15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide consisting of SEQ ID NO:1, 2, 3 or 4, wherein said polypeptide binds EGF or TNFα, does not reasonably provide enablement for a wherein said sequence comprised by the polypeptide does not bind EGF or TNFα or wherein the polypeptide does not consist of SEQ ID NO:1, 2, 3 or 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims for the reasons set forth in the previous Office action and as recast here to address the amendments to the claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a polypeptide of no more than 50 amino acids comprising a 16 amino acid sequence of SEQ ID NO:1 (herein after referred to as the peptide) or at least 90% identical to the sequence. There are two issue of enablement for the claims. The first is that there is no function for the polypeptide or sequence comprised thereby, such that one would not know how to use it if the polypeptide did not consist of one of SEQ ID NO:1-4. The other is, even assuming SEQ ID NO:1 and 2 bind EGF, mutations within the peptide sequence and outside of it, i.e., comprised by the polypeptide, affect the function of the peptide in complex and unpredictable ways.
There are an enormous number of possible polypeptide encompassed by claim 1. Because both nonidentical sequences of the peptide are encompassed and the lack of any structural limitation on the polypeptide comprising the peptide aside from maximum size, the claims have great breadth. Since SEQ ID NO:1 is a protein of 16 amino acids in length and may have an insertion, deletion or substitution of up to 1 positions, with 20 normal amino acids available for insertion or substitutions, the number of possible peptides 90% identical is 352.Yet, the polypeptide of claim 1 can be up to 50 amino acids long, with SEQ ID NO:1 making up less than one third of the polypeptide. There is no information in the specification which amino acids are necessary for EGF binding. SEQ ID NO:2 is the N-terminal half of SEQ ID NO:1 and is sufficient to bind EGF. However, the claims, with the exception of claims 4 and 12, are not required to comprise SEQ ID NO:2.  Still, the polypeptide of claim 1 allows for up to 34 unspecified amino acids that may significantly affect the function of the polypeptide by eliminating binding to EGF or TNFα as discussed below. 
In Molecular Biology of the Cell (4th Ed.) (Alberts et al. New York: Garland Science, 2002, Chapter 3; from https://www.ncbi.nlm.nih.gov/books/NBK26830/, “Few of the Many Possible Polypeptide Chains Will Be Useful”), the effect of amino acid substitutions on function of a typical 300 amino acid-long polypeptide is discussed, where it is stated, “Only a very small fraction of this vast set of conceivable polypeptide chains would adopt a single, stable three-dimensional conformation—by some estimates, less than one in a billion. The vast majority of possible protein molecules could adopt many conformations of roughly equal stability, each conformation having different chemical properties. ¶ …. Proteins are so precisely built that the change of even a few atoms in one amino acid can sometimes disrupt the structure of the whole molecule so severely that all function is lost.” In the general reference book on proteins by Creighton (Proteins, 1984), the complexity of three-dimensional protein structure is illustrated using bovine pancreatic trypsin inhibitor as an example (Figures 6-9 and 6-12).  In that protein, spans of as few as ten amino acids form distinct structural features (e.g., residues 47-56 form an alpha-helix).  Creighton also states (p. 223, top) that “The common properties [of protein structure] illustrate the general rules of protein architecture, but each protein is unique and generally attains its functional properties by incorporating specific exceptions to those generalities.”       
Zhou et al. (Mol. Omics, 15:280-295, 2019) discuss active peptides in natural, larger protein contexts, which is different than the instant claimed polypeptide because the instant peptide of SEQ ID NO:1 has no natural protein context even though there may be an additional 34 amino acids added to it.  Past studies are described in which it was shown that the context of the binding peptide is important in determining binding specificity and affinity (p. 281, col. 2, second paragraph). Zhou et al. found that for flexible peptides, “context is therefore essential for conformational constraint of the intermolecular recognition and interaction involved in these systems.” (p. 288, col. 1, end of first paragraph). For peptides which bind SH3 domains (PPII), it was found that in their natural protein context the polypeptide context enhances stability and improves peptide selectivity for cognate over noncognate binding partners (p. 293, col. 2, first paragraph).  In a broader view, this shows for a binding peptide, e.g., instant SEQ ID NO:1, is in the context of a polypeptide, the extra amino acids around the peptide are likely to influence both stability/affinity and selectivity of the peptide. In a similar story of context, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995) teach that the substitution of a single amino acid in the variable heavy CDR2 domain of an antibody (part 2 of 3 CDRs, short peptides of the light chain antibody region that work in conjunction with the heavy chain variable region responsible for antibody specificity and affinity) can totally ablate antigen binding and that the same substitution in a closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I).  The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Other amino acid changes in antibodies produced only small or insignificant changes in binding affinity.  Again this shows that the context of a peptide within a polypeptide can greatly influence binding.  The prior art supports complexity and unpredictability of changes to a binding peptide sequence, as well as of the influence of amino acids surrounding a binding peptide.  The specification provides only two examples of EGF-binding proteins, one of which is a smaller fragment of the larger, with the exception of those peptides having additionally Cys Lys (CK) at the N-terminus and with no examples and little guidance or direction of changing the peptide sequence or adding additional amino acids aside the N-terminal CK without changing function. If the polypeptide does not bind EGF or TNFα, one skilled in the art would not know how to use it. For these reasons, it would require undue experimentation to practice the claimed invention commensurate in scope with the claims.

Applicant argues (p. 9) that claim 1 has been amended to recite that the polypeptide comprises a sequence at least 90% identical to SEQ ID NO:1 and which is no more than 50 total amino acids. The specification enables any person skilled in the pertinent art to use the invention commensurate in scope with the claims. The argument has been fully considered, but is not persuasive.  The claims have no required function, with the exception of claim 7.  There is no minimum sequence required which is known to confer binding to EGF, because even though SEQ ID NO:2, the N-terminal half of SEQ ID NO:1, binds EGF, none of the claims subject to this rejection are require to contain SEQ ID NO:2. Even if they did, as discussed above in view of the prior art the larger amino acid context of a functional peptide can significantly influence that function (see Zhou et al. and Chen et al.). In view of the breadth of the claims, the complexity and unpredictability of inferring function of a nonidentical peptide (90% to SEQ ID NO:1) and as part of an undefined polypeptide as supported by the prior art, and the paucity of working examples, direction or guidance as to which polypeptides encompassed by the claims would reasonably be expected to bind EGF or TNFα, it is maintained that enablement of the invention is not commensurate in scope with the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 18, 2021